DETAILED ACTION
	This office action is in response to the appeal brief filed on November 17, 2020.  
In view of this appeal brief dated November 17, 2020, PROSECUTION IS HEREBY REOPENED, based on the conditions set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874                                                                                                                                                                                                        


Because of the new prior art uncovered (to JP 2009-258510), and a supplemental rejection herein (under 35 U.S.C. 103), the finality of the rejection mailed on October 17, 2019 is hereby withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 35 remains objected to with the same objected listed in the office action mailed on April 11, 2019.  Regarding this dependent claim 35, the feature “the front end” should read “the front end of the unitary main body” for consistency and clarity with independent claim 33.  The claim objection to claim 35, if corrected, would not affect the claim scope of the claim, but merely is for clarity and consistency of terms.

Dependent claims 31 and 39 are newly objected to for a minor informality.  Regarding claims 31 and 39, the phrase “the rear wall opposite the front wall” should a front wall” because the term “front wall” has not yet been defined by any claim in the chain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-27, 29-36, 38, 39, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimura JP 2009-258510 (published on November 5, 2009), and further in view of Takeda et al. U.S.P. No. 7,510,337 B2.
Regarding independent claim 21, Nishimura JP 2009-258510 teaches (ABS; Figs. 3, 4, 7, 8, 10; corresponding text (see English translation attached to PTO-892) a unitary fiber optic ferrule (see Fig. 10) comprising: a unitary main body (overall body 26) having a front end (left side in Fig. 10), a back end (right side in Fig. 10), and a middle portion (middle section of Fig. 10) disposed between the front end and back end; a single opening (at 7) into the unitary main body through the back end, the single opening configured and capable of receiving a plurality of optical fibers therethrough (as in Fig. 3 plural fibers can be received in angled view) from the back end of the unitary main body; a plurality of optical fiber openings (at 11) disposed in entire left part of Fig. 10 Nishimura is the “front end”), each of the plurality of lenses being in optical alignment with a respective one of the optical fiber openings; and a recessed portion (under lenses 28 near 26b is “recessed”) disposed in the front section / area of the unitary main body, the recessed portion having a face being circumscribed by a terminating surface (the lower surface of the body) and the lenses being disposed recessed therein. 
One having ordinary skill in the art at the time of the current invention would have recognized that Fig. 10 was drawn with one optical fiber and one lens for simplicity of drawing (and a side view), and would encompass at least a plurality of fibers and corresponding plurality of lens regions for the structure 21 as in the other Figs.  Note the overhead, or angled views of the other Figs. 1-4 in Nishimura ‘510 that ribbon 4 is denoted in para [0020] by Nishimura.  Note also paragraph [0077] of the US Publication 2011/0091167 A1 for lenses being used in other embodiments (and implied implementations for one having common skill).
Regarding independent claim 21, Nishimura does not expressly teach that the plurality of lenses 28 are immediately adjacent the front(most) end of the unitary main body, in the context of Applicant’s specification and drawings (see Applicant’s Figs. 2 and 4), at the front ending face of the ferrule, where the circumscribing surface terminates adjacent the front (forward-most) end, so that the lenses having at least one surface “exposed to air.”
Takeda et al. U.S.P. No. 7,510,337 B2 (ABS; Figures 2, 3, 5, 6, 13, 14, 17, 18, 19A, 19B; corresponding text, see in particular ABS, column 1, line 13 through column 2, line; column 7, line 48 through column 9, line 20, column 14, lines 7-49; Claims) a unitary fiber optic ferrule (see at least Figs. 17, 18, 19A, 19B embodiment) comprising: a unitary main body 22/23 (integrally molded lens array and fiber holder(s)) having a front end (inherent “front”), a back end (inherent “rear” or “back”), and a middle portion (inherently formed “middle” exists between the “front” and the “back”); opening(s) 83 into the main unitary body through the back end, the opening(s) configured to receive a plurality of optical fibers 25 (from ribbon 24) therethrough from the back end of the unitary main body; a plurality of optical fiber openings (negative space to receive the fibers between 23a and 23b) disposed in the middle portion and in communication with and extending away from the opening(s) toward the front end, plurality of lenses 31 disposed adjacent the front end of the main body, each of the plurality of lenses being in optical alignment with a respective one of the optical fiber openings, the plurality of lenses having at least one surface (front surface of lens(es) facing away from ferrule main body) exposed to air; and a recessed portion 30 directly adjacent the front end, the front end of the unitary main body terminated in the front face, the front face circumscribing the recessed portion (see Fig. 17) and the plurality of lenses 31 disposed in the recessed portion.
The teaching of Takeda et al. ‘337 as a secondary reference in this obviousness rejection is used to show that it was recognized and known in the art at the time the alleged invention was made that the integrated lens feature can be located on the front-most end of a ferrule device, with such lenses circumscribed and exposed to air at this front end feature, as a known way to efficiently couple optical fiber signals in a straight line (to another connector and/or ferrule to be attached (see Figs. 17-19, 20A, 20B)).  
Since Nishimura JP ‘510 and Takeda et al. ‘337 are both from the same field of endeavor, the purpose disclosed by Takeda et al. ‘337 would have been recognized in the pertinent art of Nishimura JP ‘510.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Takeda et al. ‘337, to have the optical lenses with the circumscribed recess at the front most surface, in the device location of the lenses.  One having ordinary skill at the time the invention was made would have recognized that having the lenses located at the bottom of the ferrule (as in Nishimura) or at the front of the ferrule (as in Takeda) would have been obvious to try as one (of two) selectable areas for the lenses based on the formation of the back and middle areas of the optical ferrules.  The motivation to use a front most lens area is to directly couple an optical ferrule connector to another complementary optical ferrule on the same plane.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The POSITA would have arrived at the invention claimed by claim 21 when considering Nishimura and Takeda.  Accordingly, independent claim 21 is found obvious in view of the combination of Nishimura JP ‘510 and further in view of Takeda et al. ‘337.

Regarding dependent claim 22, Nishimura teaches a molded resin that must be clear to transmit optical signals therethrough (para [0025]).
Regarding claim 23, the input fiber 4 is a ribbon ([0020] Nishimura).
Regarding claim 24, twelve fiber locations are shown by Nishimura Figs. 1-4.
Regarding claim 25, Takeda teaches at least guide pin insertion hole(s) and/or pins (27) for alignment of the ferrule, which is recognized as part of the combination.

Regarding claim 27, in the combination rejection of claim 21 above, the prior art of Takeda teaches the front end lenses lie in the same plane as the fiber openings.
Regarding claim 29, at least Takeda (part of the combination) teaches at least guide pin insertion hole(s) and/or pins (27) for alignment of the ferrule, extending through a length of the ferrule body.  Accordingly, it would have been obvious in the combination of Nishimura and Takeda to use an opening as such to receive a pin, for proper alignment to another complementary fiber optic device.  KSR.
Regarding claim 30, the back end of the ferrule of Nishimura (Fig. 10) circumscribes such single opening. 
Regarding claim 31, the forward opening has a rear wall, bottom surface, and opposite front wall, and the optical fiber openings open into the forward opening through the rear wall and above the bottom surface (see Fig. 10 Nishimura).
Regarding claim 32, a fiber stop plane is located at the forward most part of the forward opening (near 12a in Fig. 10 Nishimura). 

Regarding independent claim 33, this claim is broader than independent claim 21 (omitting the “forward opening” structure) and thus rejected for the same reasons as Nishimura and further in of Takeda for claim 21 above.  
Regarding claim 34, Takeda teaches at least guide pin insertion hole(s) and/or pins (27) for alignment of the ferrule, which is recognized as part of the combination.

Regarding claim 36, in the combination rejection of claim 21 above, the prior art of Takeda teaches the front end lenses lie in the same plane as the fiber openings.
Regarding claim 38, the back end of the ferrule of Nishimura (Fig. 10) circumscribes such single opening. 
Regarding claim 39, see the forward opening (language missing in claim 33 but in claim 21) above in Nishimura Fig. 10 near 12, and also such forward opening has a rear wall, bottom surface, and opposite front wall, and the optical fiber openings open into the forward opening through the rear wall and above the bottom surface.
Regarding independent claim 41, this claim is broader than independent claim 21 (omitting the plurality of lenses are “exposed to air” feature) and thus rejected for the same reasons as Nishimura and further in of Takeda for claim 21 above.  

Claims 33-36, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadar-Kallen et al. U.S.P. No. 6,012,852, and further in view of Takeda et al. U.S.P. No. 7,510,337 B2.
Regarding independent claim 33, Kadar-Kallen et al. U.S.P. No. 6,012,852 teaches (ABS; Figs. 2, 3; column 4, line 46 through column 6, line 40; Claims) a fiber optic ferrule (“molded MT style ferrules”; column 4, lines 46-47; see Figs. 2-3) comprising: a unitary main body 1 having a front end, a back end, and a middle portion disposed between the front end and back end; a single opening (Fig. 3, from right the left end), each of the plurality of optical fiber openings configured to receive one of the plurality of optical fibers inserted from the back end through the single opening (see Figs. 2-3; to receive 23 element); a rear opening through a top surface (see opening (negative space) from top and rearward located in unitary main body 1 in Fig. 2) of the main body and in communication with the single opening and each of the plurality of optical fiber openings to allow access (from above) to optical fibers of element 23 inserted through the single opening and into the plurality of optical fiber openings; a plurality of lenses 6 (lens array; examples of given in dependent claims 5 and 6; in use of Figs. 2-3, the chip 5 contains an array of lenses) disposed adjacent the front end of the unitary main body 1 of the unitary fiber optic ferrule, each of the plurality of lenses being in optical alignment with a respective one of the optical fiber openings, the plurality of lenses having at least one surface exposed to air (to left is “air”, Fig. 2); and a recessed portion (lenses 6 recessed or set back from surface at 38 of 35; Fig. 2) adjacent the front end of the unitary main body, the front end of the attached 35 terminates as a front face, the front face circumscribing the recessed portion and the plurality of lenses disposed in the recessed portion.
overall “fiber optic ferrule” is unitary (see preamble of claim 33), which has been defined by Applicant in [0018] as a “single integral element that is preferably molded at the same time from homogenous material”, because the lens array 5 and the front end of the device (at 38 by 35) of Kadar-Kallen et al. ‘852 are not a singly formed part of the molded MT ferrule body 1 in Figures 2-3.  The recessed lens array does not directly mold with the front end and aligned optical fiber openings to receive the plurality of optical fibers from the back end.    
Takeda et al. U.S.P. No. 7,510,337 B2 (ABS; Figures 2, 3, 5, 6, 13, 14, 17, 18, 19A, 19B; corresponding text, see in particular ABS, column 1, line 13 through column 2, line; column 7, line 48 through column 9, line 20, column 14, lines 7-49; Claims) a unitary fiber optic ferrule (see at least Figs. 17, 18, 19A, 19B embodiment) comprising: a unitary main body 22/23 (integrally molded lens array and fiber holder(s)) having a front end (inherent “front”), a back end (inherent “rear” or “back”), and a middle portion (inherently formed “middle” exists between the “front” and the “back”); opening(s) 83 into the main unitary body through the back end, the opening(s) configured to receive a plurality of optical fibers 25 (from ribbon 24) therethrough from the back end of the unitary main body; a plurality of optical fiber openings (negative space to receive the fibers between 23a and 23b) disposed in the middle portion and in communication with and extending away from the opening(s) toward the front end, each of the optical fiber openings configured to receive one of the plurality of optical fibers (one of 25) inserted from the back end through the opening(s); a plurality of front surface of lens(es) facing away from ferrule main body) exposed to air; and a recessed portion 30 directly adjacent the front end, the front end of the unitary main body terminated in the front face, the front face circumscribing the recessed portion (see Fig. 17, etc.) and the plurality of lenses 31 disposed in the recessed portion.
The teaching of Takeda et al. ‘337 as a secondary reference in this obviousness rejection is used to show that unitary, or one-piece molded integration, of the optical lenses with the rest of the main body (holder portion of the fibers), can be accomplished by such configuration as shown in Figs. 5, 6, 17-19, 20A, 20B.  See Takeda et al. ‘337 column 1, line 13 through column 2, line 7, which shows a prior art JP ‘277 reference in Figure 1, but also show problems associated with having the optical lens elements as separate from the ferrule main body.  Takeda et al. ‘377 teaches a process for integration the optical lens array at the front of the ferrule into the ferrule main body itself.  See problems known (column 1, lines 28-34) and efficiencies created by directly integrating the lenses to the main (now a unitary) body.  
Since Kadar-Kallen et al. and Takeda et al. ‘337 are both from the same field of endeavor, the purpose disclosed by Takeda et al. ‘337 would have been recognized in the pertinent art of Kadar-Kallen et al.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Takeda et al. ‘337, a process one integrated (unitary) piece is to decrease size of the overall device and increase efficiency of production and fabrication, as well as clearly discussed problems/solutions in column 1, lines 13 through column 2, line 7 of Takeda ‘337 (emphasis added).  By this idea, Takeda ‘337 states “it is not necessary to bond the lens array to the optical connector, so that the optical axes of the lenses can automatically be aligned with the center axes of the cores by positioning the cores in the holder portion of the optical connector” (column 1, lines 37-42).  For the reasons cited in Takeda et al. ‘337, the normally skilled artisan at the time of the invention would readily recognize the integral or unitary teachings of the optical front lens array elements themselves with the rest of the main body.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Accordingly, independent claim 33 is obvious in view of the combination of Kadar-Kallen et al. ‘852 and further in view of Takeda et al. ‘337.

Regarding dependent claim 34, both Kadar-Kallen et al. ‘852 and Takeda et al. ‘337 teaches at least guide pin insertion hole(s) and/or pins (25 and 27) for alignment of the ferrule.
would create a front end is capable of acting as a “physical stop” during a mating because it is flat and the lenses 6/5 (or 30/31) being recessed.  
Regarding claim 36, the combination of Kadar-Kallen et al. ‘852 and Takeda et al. ‘337 base configuration is for the fibers and lenses to lie in a single plane.
Regarding claim 38, the back end of the ferrule of Kadar-Kallen circumscribes such single opening.  
Regarding claim 39, when creating a combined “unitary fiber optic ferrule” with both Kadar-Kallen and Takeda’s teachings, the added integration of the lenses, to mold to/with the ferrule main body, would result in a front area feature that includes such additional “forward opening” to meet claim 39.  See Takeda’s “solution” and Figs. 13, 14, 17, 19A, etc.  When integrating the front lens array, Takeda’s “forward opening” 35 includes a bottom surface (at the bottom) and a rear wall (away from the front end of Takeda’s ferrule), and the openings are above the bottom because additional spacing shown with adhesive 35.  See Fig. 19A of Takeda where the fiber would come into the forward opening “above” the bottom-most surface.

Claims 21-27, 29-32, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadar-Kallen et al. U.S.P. No. 6,012,852, and further in view of Takeda et al. U.S.P. No. 7,510,337 B2.
Regarding independent claim 21, Kadar-Kallen et al. U.S.P. No. 6,012,852 teaches (ABS; Figs. 2, 3; column 4, line 46 through column 6, line 40; Claims) a fiber molded MT style ferrules”; column 4, lines 46-47; see Figs. 2-3) comprising: a unitary main body 1 having a front end, a back end, and a middle portion disposed between the front end and back end; a single opening (Fig. 3, from right the fiber ribbon 23 enters the main body 1 via a single opening) into the unitary main body from the back end, the single opening configured to receive a plurality of optical fibers 23 (up to 12 shown) therethrough from the back end of the unitary main body; a plurality of optical fiber openings 12 disposed in the middle portion and in communication with and extending away from the single opening toward the front end (to left end), each of the plurality of optical fiber openings configured to receive one of the plurality of optical fibers inserted from the back end through the single opening (see Figs. 2-3; to receive 23 element); a rear opening through a top surface (see opening (negative space) from top and rearward located in unitary main body 1 in Fig. 2) of the main body and in communication with the single opening and each of the plurality of optical fiber openings to allow access (from above) to optical fibers of element 23 inserted through the single opening and into the plurality of optical fiber openings; a plurality of lenses 6 (lens array; examples of given in dependent claims 5 and 6; in use of Figs. 2-3, the chip 5 contains an array of lenses) disposed adjacent the front end of the unitary main body 1 of the unitary fiber optic ferrule, each of the plurality of lenses being in optical alignment with a respective one of the optical fiber openings, the plurality of lenses having at least one surface exposed to air (to left is “air”, Fig. 2); and a recessed portion (lenses 6 recessed or set back from surface at 38 of 35; Fig. 2) adjacent the front end of the unitary main body, the front end of the attached 35 
Regarding independent claims 21 and 41, Kadar-Kallen et al. ‘852 does not teach that the overall “fiber optic ferrule” is unitary (see preamble of claim 21/41), which has been defined by Applicant in [0018] as a “single integral element that is preferably molded at the same time from homogenous material”, because the lens array 5 and the front end of the device (at 38 by 35) of Kadar-Kallen et al. ‘852 are not a singly formed part of the molded MT ferrule body 1 in Figures 2-3.  The recessed lens array does not directly mold with the front end and aligned optical fiber openings to receive the plurality of optical fibers from the back end.  Additionally, Kadar-Kallen et al. ‘852 does not expressly teach the “forward opening through the top surface” limitation.  
Takeda et al. U.S.P. No. 7,510,337 B2 (ABS; Figures 2, 3, 5, 6, 13, 14, 17, 18, 19A, 19B; corresponding text, see in particular ABS, column 1, line 13 through column 2, line; column 7, line 48 through column 9, line 20, column 14, lines 7-49; Claims) a unitary fiber optic ferrule (see at least Figs. 17, 18, 19A, 19B embodiment) comprising: a unitary main body 22/23 (integrally molded lens array and fiber holder(s)) having a front end (inherent “front”), a back end (inherent “rear” or “back”), and a middle portion (inherently formed “middle” exists between the “front” and the “back”); opening(s) 83 into the main unitary body through the back end, the opening(s) configured to receive a plurality of optical fibers 25 (from ribbon 24) therethrough from the back end of the unitary main body; a plurality of optical fiber openings (negative space to receive the fibers between 23a and 23b) disposed in the middle portion and in front surface of lens(es) facing away from ferrule main body) exposed to air; and a recessed portion 30 directly adjacent the front end, the front end of the unitary main body terminated in the front face, the front face circumscribing the recessed portion (see Fig. 17, etc.) and the plurality of lenses 31 disposed in the recessed portion.
The teaching of Takeda et al. ‘337 as a secondary reference in this obviousness rejection is used to show that unitary, or one-piece molded integration, of the optical lenses with the rest of the main body (holder portion of the fibers), can be accomplished by such configuration as shown in Figs. 5, 6, 17-19, 20A, 20B.  See Takeda et al. ‘337 column 1, line 13 through column 2, line 7, which shows a prior art JP ‘277 reference in Figure 1, but also show problems associated with having the optical lens elements as separate from the ferrule main body.  Takeda et al. ‘377 teaches a process for integration the optical lens array at the front of the ferrule into the ferrule main body itself.  See problems known (column 1, lines 28-34) and efficiencies created by directly integrating the lenses to the main (now a unitary) body.  

A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Takeda et al. ‘337, a process for integrating the optical lens feature at the front end, with a recessed portion, to optically couple with optical fibers to create the overall ferrule using a “unitary”, or integral, molded configuration to mold the optical lens elements in combination with the overall ferrule holding fibers elements, in the device of Kadar-Kallen et al. ‘852 to decrease manufacturing costs by molding the entire optically clear material into the overall form and shape of the fiber optical ferrule.  The motivation for integrating or fabricating optical components all into one integrated (unitary) piece is to decrease size of the overall device and increase efficiency of production and fabrication, as well as clearly discussed problems/solutions in column 1, lines 13 through column 2, line 7 of Takeda ‘337 (emphasis added).  By this idea, Takeda ‘337 states “it is not necessary to bond the lens array to the optical connector, so that the optical axes of the lenses can automatically be aligned with the center axes of the cores by positioning the cores in the holder portion of the optical connector” (column 1, lines 37-42).  For the reasons cited in Takeda et al. ‘337, the normally skilled artisan at the time of the invention would readily recognize the integral or unitary teachings of the optical front lens array elements themselves with the rest of the main body.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Accordingly, independent claims 21 and 41 are obvious in view note* one final section of claim 21 addressed following).
Note*: Regarding the “forward opening through the top surface” limitation of claim 21 that is not expressly taught by Kadar-Kallen et al. ‘852 reference, the Examiner respectfully notes that when Takeda et al. ‘337 is used as a secondary reference to teach the missing “integration or unitary formation” of the optical lenses with the main body area, the resultant combination will include such a front or forward opening through the top surface.  Takeda et al. ‘337 invented a solution for the lens array to be integrally molded with the holder portion of the optical fiber and an overall ferrule (see col. 1, lines 35-41).  During this invention, Takeda et al. ‘337 has a sub-feature of the solution that makes necessary and includes the “forward opening” (32 with 35) that is through the top surface and would be in between the optical fiber termination stop plane and the front end of the resultant integrated ferrule and in communication with the plurality of fiber openings.  See Takeda et al. ‘337’s “solution” and Figs. 13, 14, 17, 19A, etc.  Without such a “forward opening through top”, it is unclear how the integration / molding the lens with the body functions properly in Takeda, because such fiber spacing or gap as in Figs. 13 and 14 is presumed essential for Takeda’s solution for proper optical coupling performance.  

Regarding dependent claim 22, the combination using Takeda’s added molding (of lens) would necessitate and require optically clear material / mold because Takeda teaches that the optical signals propagate through the structure.  

Regarding claim 25, both Kadar-Kallen et al. ‘852 and Takeda et al. ‘337 teaches at least guide pin insertion hole(s) and/or pins (25 and 27) for alignment of the ferrule.
Regarding claim 26, the combination of Kadar-Kallen et al. ‘852 and Takeda et al. ‘337 would create a front end is capable of acting as a “physical stop” during a mating because it is flat and the lenses 6/5 (or 30/31) being recessed.  
Regarding claim 27, the combination of Kadar-Kallen et al. ‘852 and Takeda et al. ‘337 base configuration is for the fibers and lenses to lie in a single plane.
Regarding claim 29, at least Takeda et al. ‘337 teaches at least guide pin insertion hole(s) and/or pins (27) for alignment of the ferrule, extending through a length of the ferrule body.  Accordingly, it would have been obvious in the combination of Kadar-Kallen and Takeda to use an opening as such to receive a pin, for proper alignment to another complementary fiber optic device.  KSR.
Regarding claim 30, the back end of the ferrule of Kadar-Kallen circumscribes such single opening.  
Regarding claim 31, when creating a combined “unitary fiber optic ferrule” with both Kadar-Kallen and Takeda, the added integration of the lenses, to mold to/with the ferrule main body, would result in a front area feature that includes such additional “forward opening” in claim 31.  See Takeda’s “solution” and Figs. 13, 14, 17, 19A, etc.  Takeda’s “forward opening” 35 includes a bottom surface (at the bottom) and a rear wall (away from the front end of Takeda’s ferrule), and the openings are above the additional spacing shown with adhesive 35.  See Fig. 19A of Takeda where the fiber would come into the forward opening “above” the bottom-most surface.
Regarding claim 32, in the combination of adding the integrated optical lens feature of Takeda to Kadar-Kallen, the integration of the front optical lenses with the fiber holder shows the solution (in Takeda) of that an optical fiber stop plane a fiber optical stop plane exists as there is a physical stop before the lenses (see Figs. 13-14 of Takeda).

Claims 28 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimura JP 2009-258510 A, further in view of Takeda et al. U.S.P. No. 7,510,337 B2 (for independent claims 21 and 33), and further in view of Shiino et al. U.S.P. No. 6,799,900 B2.
Regarding base independent claims 21 and 33, Nishimura JP 2009-258510 A and further in view of Takeda et al. U.S.P. No. 7,510,337 B2 makes obvious these claims.  See the full obvious rejection above in section (8).
Regarding further dependent claims 28 and 37, the combination of Nishimura Takeda does not expressly teach that the (resulting) plurality of optical fiber openings and plurality of lenses lie in at least two planes, these at least two planes being generally parallel to each other.
Shiino et al. U.S.P. No. 6,799,900 B2 teaches (ABS; Figures 1-4, 9, 10, 12, 13A, 13B, 14; corresponding text; Claims) a fiber optic ferrule that includes a main body, such main body defining a “back end”, and in which the back end (insertion end for at 12, see Figs. 2 and 9) into the main body exists, this single opening receives a plurality of optical fibers / ribbon  and (2) a rear opening (top opening 14 (14a and/or 14b in Fig. 14) and 130, see Figs 1, 2, 9, 10, etc.) in the top through the top surface of the unitary main body and in communication with this single rear opening 12, and each of the plurality of optical fiber openings to allow access to the optical fibers inserted through the single opening and into the plurality of optical fiber openings.  Also, regarding claim 37, using at least two generally parallel planes for the fiber to lens configuration is shown by the prior art to Shiino et al. ‘900 (Fig. 9) in order to add capacity and increase the number of fibers usable in the space defined.  
Since Nishimura JP ‘510, Takeda et al. ‘337 and Shiino et al. ‘900 are all from the same field of endeavor, the purpose disclosed by Shiino et al. ‘900 would have been recognized in the pertinent art of Nishimura JP ‘510 and Takeda et al. ‘337.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Shiino et al. ‘900, to add more optical capacity by having at least two planes of optical fibers to optical lenses, these planes being generally parallel to each other (at least Fig. 9), to create an improved overall optical fiber ferrule in the combination of Nishimura JP ‘510 and Takeda et al. ‘337 to improve optical coupling throughput and capacity of the unitary ferrule by not increasing size of the ferrule itself (using stacking on different planes).  For these additional reasons, an ordinarily skilled artisan would have recognized that entry system would have been readily recognized in Nishimura JP ‘510 and Takeda’s unitary ferrule.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Accordingly, claims 28 and 37 are obvious in view of the combination of Nishimura JP ‘510 and Takeda et al. ‘337, and further in view of Shiino et al. ‘900.  It would have been recognized as an obvious design choice to add more optical signals by adding more than one insertion fiber ribbon (motivation for a normally skilled artisan to add more capacity using Shiino’s teachings).  KSR.

Claims 28 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadar-Kallen et al. U.S.P. No. 6,012,852, further in view of Takeda et al. U.S.P. No. 7,510,337 B2 (for independent claims 21 and 33), and further in view of Shiino et al. U.S.P. No. 6,799,900 B2.
Regarding base independent claims 21 and 33, Kadar-Kallen et al. U.S.P. No. 6,012,852, further in view of Takeda et al. U.S.P. No. 7,510,337 B2 makes obvious these claims.  See the full obvious rejection above in sections (9)-(10).
Regarding further dependent claims 28 and 37, the combination of Kadar-Kallen and Takeda does not expressly teach that the (resulting) plurality of optical fiber openings and plurality of lenses lie in at least two planes, these at least two planes being generally parallel to each other.
Shiino et al. U.S.P. No. 6,799,900 B2 teaches (ABS; Figures 1-4, 9, 10, 12, 13A, 13B, 14; corresponding text; Claims) a fiber optic ferrule that includes a main body, such main body defining a “back end”, and in which the back end (insertion end for at 12, see Figs. 2 and 9) into the main body exists, this single opening receives a plurality of optical fibers / ribbon  and (2) a rear opening (top opening 14 (14a and/or 14b in Fig. 14) and 130, see Figs 1, 2, 9, 10, etc.) in the top through the top surface of the unitary main body and in communication with this single rear opening 12, and each of the plurality of optical fiber openings to allow access to the optical fibers inserted through the single opening and into the plurality of optical fiber openings.  Also, regarding claim 37, using at least two generally parallel planes for the fiber to lens configuration is shown by the prior art to Shiino et al. ‘900 (Fig. 9) in order to add capacity and increase the number of fibers usable in the space defined.  
Since Kadar-Kallen et al. ‘852, Takeda et al. ‘337 and Shiino et al. ‘900 are all from the same field of endeavor, the purpose disclosed by Shiino et al. ‘900 would have been recognized in the pertinent art of Kadar-Kallen et al. ‘852 and Takeda et al. ‘337.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Shiino et al. ‘900, to add more optical capacity by having at least two planes of optical fibers to optical lenses, these planes being generally parallel to each other (at least Fig. 9), to create an improved overall optical fiber ferrule in the combination of Kadar-Kallen et al. ‘852 and Takeda et al. ‘337 to improve optical coupling throughput and capacity of the unitary ferrule by not increasing size of the ferrule itself (using stacking on different planes).  For these additional reasons, an ordinarily skilled artisan would have recognized that entry system would have been readily recognized in Kadar-Kallen and Takeda’s unitary ferrule.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Accordingly, claims 28 and 37 are obvious in view of the combination of Kadar-Kallen et al. ‘852 and Takeda et al. ‘337, and further in view of Shiino et al. ‘900.  It would have been recognized as an obvious design choice to add more optical signals by adding more than one insertion fiber ribbon (motivation for a normally skilled artisan to add more capacity using Shiino’s teachings).  KSR.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 and 41 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,563,027 B2.  Currently examined application claims 21-39 and 41 are anticipated by the parent adds the “recessed portion” feature of new independent claims 21, 33, and 41).  Applicant may file a timely terminal disclaimer to obviate this double patenting rejection, because the claims are not verbatim copies of the allowed parent ‘027 claims.  

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive regarding the final rejection mailed on October 17, 2019 (to Kadar Kallen and Takeda).  However, these arguments are moot based on the new rejections presented herein.  The Examiner has uncovered new prior art (Nishimura JP ‘510) that was first published as early as November 5, 2009.  Accordingly, the action is made NON-FINAL.

Of note is that Applicant did not correct the “Claim Objections” to dependent claim 35.  Additionally, new claim objections are presented herein to claims 31 and 39.  

Further, Applicant previously noted that an appropriate Terminal Disclaimer will be submitted when the claims are otherwise allowable.  Accordingly, rejections of claims 21-39 and 41 under nonstatutory type double patenting will remain as listed above to the ‘027 parent patent claims. 

New grounds of rejection are presented herein, to Nishimura / Takeda (claims 21-27, 29-36, 38, 39, and 41), and Nishimura / Takeda further in view of Shiino (for finality of the office action mailed on October 17, 2019 is hereby withdrawn.

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Conclusion
Because new prior art rejections are made herein, the Finality of the office action mailed on October 17, 2019 is withdrawn.  

The PTO-892 references A, N, and U each relate to Nishimura JP 2009-258510 A.  Reference A relates to the US filed application (filed on October 16, 2009) and publication ‘167.  Note paragraph [0077] of the ‘167 US document.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874        
August 4, 2021